Case: 21-30343     Document: 00516421426         Page: 1     Date Filed: 08/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                   August 5, 2022
                                  No. 21-30343
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk


   Cameron Kemp,

                                                           Plaintiff—Appellant,

                                       versus

   Carlos Glass-Bradley; Daniel Albrecht; Ryan Holley;
   Donald Belanger,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:19-CV-799


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Cameron Kemp appeals the district court’s order denying two
   motions for sanctions and a motion to amend his complaint and affirming two
   orders issued by a magistrate judge. The district court’s order did not



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30343      Document: 00516421426           Page: 2   Date Filed: 08/05/2022




                                     No. 21-30343


   dispose of any of Kemp’s 42 U.S.C. § 1983 claims and was not certified as a
   final judgment under Federal Rule of Civil Procedure 54(b) or as appealable
   under 28 U.S.C. § 1292(b). Because, at the time of that appeal, there was no
   final and appealable judgment, the appeal is DISMISSED. See Askanase v.
   Livingwell, Inc., 981 F.2d 807, 809-10 (5th Cir. 1993) (since that time, a final
   judgment has been entered, which Kemp appealed and is pending before our
   court under Case No. 21-30781). Kemp’s motion for extraordinary relief is
   DENIED.




                                          2